Citation Nr: 9905103	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  92-55 887	)	DATE
	)
	)              
                                
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
hepatitis C with cryoglobulinemia and depression, currently 
evaluated as 60 percent disabling.

2.  Entitlement to a rating in excess of 30 percent for 
thenar and hypothenar atrophy of the right hand with 
incomplete moderate paralysis of the median nerve, based on 
the disagreement with the May 1997 initial award.

3.  Entitlement to a compensable evaluation for anisocoria of 
the right pupil, based on the disagreement with the May 1997 
initial award.

4.  Entitlement to a compensable evaluation for cervicitis.

5.  Entitlement to service connection for vasculitis and 
mononeuropathy multiplex, claimed as vascular and neurologic 
complications of hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her father.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1978.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  Thereafter, the veteran's claims files 
were transferred to the RO in Columbia, South Carolina.  In 
June 1993, April 1994, August 1995 and October 1995 the Board 
remanded the case for further development.  The case has been 
returned to the Board for further appellate action.  

Issues two and three on the title page have been rephrased to 
comply with the United States Court of Veterans Appeals' 
(Court) recent holding that there is a distinction between an 
appeal of an original rating award and a claim for an 
increased rating.  See Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).

The veteran was informed previously that two former employees 
of the Board may have tampered with records contained in some 
veterans' claims files during and after June 1988; that her 
appeal had been handled by one of those employees; that based 
on a review of records at the Board, it appeared that there 
had been no tampering with her files; and that the veteran 
had the right to inspect the claims files to independently 
determine whether the claims files had been subject to 
tampering.  An outline of the veteran's rights and procedures 
for additional action were included.  The veteran did not 
respond to the notice.

In September 1990, the veteran's notice of disagreement was 
received, which disagreed with a May 1990 rating decision 
that relevantly denied claims for service connection for 
female organ cancer and an increased evaluation for chronic 
hepatitis.  Although a statement of the case was provided for 
the veteran's claim for an increased evaluation, a statement 
of the case was not provided for the issue of entitlement to 
service connection for female organ cancer.  Therefore this 
issue is referred to the RO for appropriate action.

The issues certified for appellate consideration in this case 
include the issue of whether the veteran has submitted new 
and material evidence to reopen her claim of entitlement to 
service connection for neurologic and vascular disabilities 
secondary to her service-connected chronic hepatitis C.  The 
evidence of record indicates that the veteran has never 
abandoned this claim and has continuously pursued this claim 
since April 1990.  Therefore the Board finds that there has 
not been a final decision on the issue, and the issue will be 
decided on a de novo basis.  

The issues of entitlement to increased evaluations for 
chronic hepatitis C with cryoglobulinemia and depression, for 
thenar and hypothenar atrophy of the right hand, for 
cervicitis, and for anisocoria of the right pupil will be 
addressed in the subsequent remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Service connection is in effect for chronic hepatitis C 
with cryoglobulinemia.

3.  The veteran developed vasculitis and mononeuropathy 
multiplex as a result of her service-connected chronic 
hepatitis C with cryoglobulinemia.


CONCLUSION OF LAW

Vasculitis and mononeuropathy multiplex are proximately due 
to or the result of service-connected disability.  38 C.F.R. 
§ 3.310(a)(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record shows that a January 1979 rating 
decision granted service connection for chronic hepatitis at 
a noncompensable rating, effective from October 5, 1978.  

In an October 1995 remand, the Board noted that the medical 
evidence of record contained several inconsistent medical 
opinions.  Many of the inconsistencies were regarding the 
etiology of the veteran's vascular and neurologic 
disabilities.  The case was remanded, in part, for medical 
opinions regarding any relationship between the veteran's 
service-connected hepatitis and any other non-service 
connected disability.

Subsequently, treatment records dating from 1986 to 1996, 
from various specialists at the University of Alabama School 
of Medicine in Birmingham, show that the veteran was seen 
primarily for neurological and gastrointestinal complaints.  
Many of the treatment records show that the veteran's 
mononeuropathy multiplex was attributed to a non-systemic 
vasculitis.  Her gastrointestinal complaints were often 
described as being of an unclear etiology.  However, a 
January 1993 gastroenterology clinic progress note attributes 
her generalized gastrointestinal motility dysfunction to 
vasculitis.

A September 1996 medical opinion from the chairman of the 
University of Alabama's Department of Neurology indicates 
that the veteran had mononeuropathy multiplex from small 
vessel disease within the nerve.  The physician opined that 
the most likely etiology for this condition was the veteran's 
hepatitis C infection.

The veteran underwent a VA neurologic examination in May 
1997.  The examination report shows a detailed history of her 
complaints and treatment.  The examiner indicated that he 
reviewed the veteran's chart.  While the examiner opined that 
the veteran's vocal cord paralysis may have been associated 
with an altercation with her former husband, he referred to a 
December 1996 medical article and further opined that there 
was a strong association between her hepatitis condition and 
her mononeuritis multiplex. 

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991).  Additionally, 
service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a)(1998).

Although the earlier medical opinions did not attribute the 
veteran's vasculitis and neurological disabilities to her 
hepatitis C, the Board concludes that the preponderance of 
the evidence, and particularly the September 1996 private and 
May 1997 VA neurologists' opinions, support the veteran's 
claim that she developed vasculitis and mononeuropathy 
multiplex as a result of her service-connected hepatitis C 
with cryoglobulinemia and depression.  These opinions appear 
to be based on a thorough understanding of the veteran's 
medical history and the medical question at hand.


ORDER

Service connection for vasculitis and mononeuropathy 
multiplex is granted.


REMAND

It is noted that this appeal has been remanded four times 
before and although further delay in adjudicating these 
claims is regrettable, evidentiary considerations require 
that additional procedural development be accomplished prior 
to further consideration of the veteran's claims.

While the issue of entitlement to an increased evaluation for 
chronic hepatitis C with cryoglobulinemia was initially 
included as part of the veteran's appeal, a May 1998 rating 
decision granted an increased evaluation of 60 percent for 
the disability.  The May 1998 notice of this decision advised 
the veteran that the decision represented a complete grant of 
the benefit sought and that the issue would be deleted from 
her appeal.  However, because a disability rating greater 
than that awarded remains available, the veteran's appeal is 
continued.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); AB v. Brown, 6 Vet. App. 35 (1993).  While the May 
1998 rating decision noted that March 1998 hospital reports 
showed the veteran had substance induced mood disorder 
secondary to her alpha-interferon and prednisone use, she has 
not been provided a recent VA hepatology examination to 
adequately assess her current degree of liver damage.

The RO granted service connection for thenar and hypothenar 
atrophy of the right hand, anisocoria of the right pupil and 
service connection for left calf atrophy in a May 1997 rating 
decision.  In the decision portion of this action, supra, the 
Board has granted service connection for vasculitis and 
mononeuropathy multiplex, which encompass, but are not 
limited to, the veteran's thenar and hypothenar atrophy of 
the right hand, anisocoria of the right pupil, and left calf 
atrophy.  The veteran claims that her vascular and neurologic 
complications also include shortness of breath, difficulty 
with digestion, constipation, muscle cramps, reflex 
esophagitis, bladder disorder, memory loss and difficulty 
concentrating.  These claimed manifestations have not been 
specifically addressed in a rating decision, but were 
discussed briefly in a July 1997 supplemental statement of 
the case. 

Although the May 1997 VA neurologic examination report 
addressed whether the veteran's right hand neuropathy and 
anisocoria of the right pupil were secondary to her hepatitis 
C, it did not offer an opinion regarding the severity of the 
disabilities necessary to adequately evaluate them.  
Moreover, in light of the grant of service connection for 
vasculitis and mononeuropathy multiplex, the ample medical 
evidence of other vascular and neurological disabilities and 
the veteran's complaints, she should be provided a VA 
neurological and vascular examinations to determine what 
neurological and vascular disabilities found to be present 
are manifestations of her service-connected vasculitis and 
mononeuropathy multiplex.

The veteran has also not been provided recent gynecological 
or opthalmology examinations to evaluate the severity of her 
service-connected cervicitis and anisocoria of the right 
pupil.

The United States Court of Veterans Appeals has held that, 
under 38 U.S.C.A. § 5107(a) (West 1991), VA's duty to assist 
a veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining an adequate 
and contemporaneous VA examination which takes into account 
the records of prior medical treatment.  Littke v. Derwinski, 
1 Vet.App. 90 (1990).

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran and 
request that she identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to her claims.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured. 

2.  After associating with the file all 
records obtained pursuant to the above 
directive, the RO should arrange for the 
veteran to undergo VA examinations by a 
hepatologist, a neurologist, a 
gynecologist and an ophthalmologist, to 
determine the extent of the veteran's 
service-connected chronic hepatitis C, 
vasculitis, mononeuropathy multiplex, 
including thenar and hypothenar atrophy 
of the right hand with incomplete 
paralysis of the median nerve, 
cervicitis, and anisocoria of the right 
pupil.  All indicated tests and studies 
are to be performed.  The claims folder 
and a copy of this remand is to be made 
available to the examiners prior The 
entire claims files must be reviewed by 
each examiner in conjunction with these 
examinations.  The hepatologist should be 
requested to identify the extent of 
manifested liver damage and 
gastrointestinal symptoms attributable to 
the hepatitis, including complaints 
regarding her throat.  The neurologist is 
to comment on any slowing of motor or 
sensory conduction, or other identifiable 
neuropathology associated with the 
service-connected disabilities.  The 
ophthalmologist should be requested to 
identify the amount of impairment of 
visual acuity or field loss, if any, 
attributed to the veteran's anisocoria of 
the right pupil.  The gynecologist should 
describe the symptoms, if any, of the 
cervicitis, and indicate whether the 
disease requires continuous treatment, or 
if continuous treatment does not control 
the disease.  All opinions and 
conclusions must be supported by complete 
rationale.  Prior to the examinations, 
the RO must inform the veteran, in 
writing, of all consequences of her 
failure to report for the examinations in 
order that she may make an informed 
decision regarding her participation in 
said examinations.

4.  Thereafter, the RO should review the 
examination reports, and if they do not 
comply with all directives in this 
remand, corrective action must be taken.  
The RO should then take any other 
development deemed appropriate, and 
readjudicate the issues of entitlement to 
an increased evaluation for hepatitis C 
and entitlement to ratings in excess of 
the initial evaluations for thenar and 
hypothenar atrophy of the right hand, 
cervicitis, and anisocoria of the right 
pupil.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, a supplemental 
statement of the case containing adequate reasons and bases 
should be issued and the veteran and her representative 
provided an opportunity to respond.  The veteran should be 
informed of the requirements to perfect an appeal with 
respect to any new issue(s) addressed in the supplemental 
statement of the case.  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until she is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

